DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending in the application.
	In the Preliminary Amendment filed 09 June 2020, claims 1-7 and 9-12 were amended.  These amendments have been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1B:  ref. nos. “121” and “127”  
Fig. 2A:  ref. no. “221”
Fig. 3C:  ref. no. “313h”
Fig. 3D:  ref. no. and “332d”  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“distance D” (see at least the paragraph spanning pages 8-9 of the specification)  
“top 331h” (see at least page 8, final paragraph)
“outer side 371c” (see at least page 9, third paragraph)
“outer side 371d” (see at least the paragraph spanning pages 9-10)  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "332c" (Fig. 3D) and "322c" (Fig. 3E) have both been used to designate the “clamping part” of the retaining wing 312.  Similarly, reference characters "332d" (Fig. 3D) and "322d" (Fig. 3E) have both been used to designate the “clamping part” of the retaining wing 314.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claim 3 the language related to “at least two plates” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (US Patent Application Publication 2011/0164946).
Re Claim 1:  Busch discloses a fastening clip (see Figs. 25-31), comprising: 
a fastening pin (2), the fastening pin having a head part (58) and a pin part (at 2; Fig. 25), the pin part extending downward from the head part, and a distal end (at 36; Fig. 26) of the pin part forming a retaining part (54, 55); and 
a fastening sleeve (1), the fastening sleeve comprising a base (at 1; Fig. 25) and two pairs of retaining wings (29/30 and 31/32), wherein each pair of retaining wings is arranged opposite to each other, the base (1) is provided with a hole (at 38; Fig 25), the pin part can be detachably inserted into the hole, the two pairs of retaining wings (29/30 and 31/32) respectively extend downward from a lower surface of the base (1) and are circumferentially distributed around the center of the hole, and an inner side of a lower part of each of the two pairs of retaining wings is inclined inward (for example at 15; Fig. 26) to form a clamping part (the foot sections 9) for cooperating with the retaining part (54, 55; see Fig. 31) of the fastening pin, 
wherein outer sides of at least one of the two pairs of retaining wings (29/30 and 31/32) have at least one raised rib (12) extending in a circumferential direction.
Re Claim 2:  Busch discloses a fastening clip (see Figs. 25-31), wherein the two pairs of retaining wings (29/30 and 31/32) comprise a first pair of retaining wings (29/30) and a second pair of retaining wings (31/32), the first pair of retaining wings (29/30) is provided with raised ribs (12) adjacent to upper ends of the first pair of retaining wings, and the second pair of retaining wings (31/32) is provided with raised ribs (12) adjacent to lower ends (at least relatively lower ends, as compared to the raised ribs of the first pair of retaining wings 29/30) of the second pair of retaining wings (see Fig. 25).
Re Claim 3:  Busch discloses a fastening clip (see Figs. 25-31), wherein the raised ribs (12) at the upper ends of the first pair of retaining wings (29/30) are arranged to contact at least two plates (for example, as shown for parts 16 and 17; Fig. 26; please see the note above related to this functional limitation) of a first thickness (see note below) so as to fasten the at least two plates of the first thickness to each other by the fastening clip, and the raised ribs (12) at the lower ends of the second pair of retaining wings (31/32) are arranged to contact at least two plates (for example, as shown for parts 16 and 17; Fig. 27 please see the note above related to this functional limitation) of a second thickness (see note below) so as to fasten the at least two plates of the second thickness to each other by the fastening clip.
Note:  Examiner notes that, as pointed out above, the “at least two plates” (whether of a first thickness or a second thickness) are not positively required elements of the claim itself, but rather are recited functionally, as an intended use of the claimed fastening clip.  Accordingly, a prior art reference need not necessarily explicitly disclose plates having differing first and second thicknesses, as long as the fastening clip of the prior art device would be capable of performing the claimed function.  In this case, the fastening clip of Busch would be capable of performing the claimed function.
Re Claim 4:  Busch discloses a fastening clip (see Figs. 25-31), wherein the clamping parts (9) of the second pair (31, 32) of the two pairs of retaining wings are provided as follows: on the same radial section (for example, along the dashed lines shown in the annotated Figs. 25 and 26 below), the thickness of the clamping parts (9) of the second pair of retaining wings (31, 32) is smaller than the thickness of the clamping parts (9) of the first pair of retaining wings (29, 30).

    PNG
    media_image1.png
    504
    1485
    media_image1.png
    Greyscale

Re Claim 6:  Busch discloses a fastening clip (see Figs. 25-31), wherein claws (at the indent on the inner surfaces of the foot sections 9 that engage the tabs 54, 55) are arranged on the inner sides of the clamping parts (9) to abut against the retaining part (54, 55), and the raised ribs (12) at the lower ends of the second pair of retaining wings are located above the claws (at least in the arrangement in Figs. 30 and 31).
Re Claim 7:  Busch discloses a fastening clip (see Figs. 25-31), wherein the raised ribs (12) at the upper ends of the first pair of retaining wings have a distance D from the lower surface of the base (1).
Re Claim 8:  Busch discloses a fastening clip (see Figs. 25-31), wherein the raised ribs (12) have upper bevels (for example, at 11; Fig. 26) inclined downward and outward.
Re Claim 10:  Busch discloses a fastening clip (see Figs. 25-31), wherein a guide rib (46; Fig. 25) is arranged on an outer side of the pin part, a guide groove (40) is provided in the hole, and when the pin part is inserted into the hole, the guide rib is located in the guide groove, so that the fastening pin cannot rotate relative to the fastening sleeve.

Claims 1-3, 6-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida (US Patent 4,840,523).
Re Claim 1:  Oshida discloses a fastening clip, comprising: 
a fastening pin (20), the fastening pin having a head part (22) and a pin part (23), the pin part extending downward from the head part, and a distal end of the pin part forming a retaining part (26, 27); and 
a fastening sleeve (10), the fastening sleeve comprising a base (13) and two pairs of retaining wings (see annotated Fig. 1 below), wherein each pair of retaining wings is arranged opposite to each other, the base (13) is provided with a hole (bore 11; Figs. 2(b) and 2(c)), the pin part (23) can be detachably inserted into the hole (11), the two pairs of retaining wings respectively extend downward from a lower surface of the base (13) and are circumferentially distributed around the center of the hole, and an inner side of a lower part of each of the two pairs of retaining wings is inclined inward (at 11c; Fig. 2(c)) to form a clamping part (15) for cooperating with the retaining part (26, 27) of the fastening pin, 
wherein outer sides of at least one of the two pairs of retaining wings have at least one raised rib (18) extending in a circumferential direction.

    PNG
    media_image2.png
    435
    747
    media_image2.png
    Greyscale

Re Claim 2:  Oshida discloses a fastening clip, wherein the two pairs of retaining wings comprise a first pair of retaining wings and a second pair of retaining wings (see annotated Fig. 1 above), the first pair of retaining wings is provided with raised ribs (18; see above) adjacent to upper ends of the first pair of retaining wings, and the second pair of retaining wings is provided with raised ribs (18; see above) adjacent to lower ends of the second pair of retaining wings.
Re Claim 3:  Oshida discloses a fastening clip, wherein the raised ribs (18; see annotated Fig. 1 above) at the upper ends of the first pair of retaining wings are arranged to contact at least two plates (for example, as shown for plats A and B; Figs. 5(a)-5(d); please see the note above related to this functional limitation) of a first thickness (see note below) so as to fasten the at least two plates of the first thickness to each other by the fastening clip, and the raised ribs (18; see annotated Fig. 1 above) at the lower ends of the second pair of retaining wings  are arranged to contact at least two plates (for example, as shown for plats A and B; Figs. 5(a)-5(d); please see the note above related to this functional limitation) of a second thickness (see note below; also note that for the device of Oshida “[s]ince the cylindrical portion 12 is provided with a plurality of engagement ribs 18, plates A and B of various combined thicknesses can be secured together”; Col. 5 lines 19-21) so as to fasten the at least two plates of the second thickness to each other by the fastening clip.
Note:  Examiner notes that, as pointed out above, the “at least two plates” (whether of a first thickness or a second thickness) are not positively required elements of the claim itself, but rather are recited functionally, as an intended use of the claimed fastening clip.  Accordingly, a prior art reference need not necessarily explicitly disclose plates having differing first and second thicknesses, as long as the fastening clip of the prior art device would be capable of performing the claimed function.  In this case, the fastening clip of Oshida would be capable of performing the claimed function.
Re Claim 6:  Oshida discloses a fastening clip, wherein claws (at 15; Fig. 2(c)) are arranged on the inner sides of the clamping parts to abut against the retaining part (26, 27), and the raised ribs (18) at the lower ends of the second pair of retaining wings are located above the claws.
Re Claim 7:  Oshida discloses a fastening clip, wherein the raised ribs (18) at the upper ends of the first pair of retaining wings have a distance D from the lower surface of the base (13).
Re Claim 9:  Oshida discloses a fastening clip, wherein the first pair of retaining wings and the second pair of retaining wings are respectively provided with two raised ribs (18) arranged side by side.
Re Claim 10:  Oshida discloses a fastening clip, wherein a guide rib (29) is arranged on an outer side of the pin part (23), a guide groove (16) is provided in the hole (bore 11), and when the pin part (23) is inserted into the hole, the guide rib is located in the guide groove, so that the fastening pin cannot rotate relative to the fastening sleeve.
Re Claim 11:  Oshida discloses a fastening clip, wherein the first pair of retaining wings and the second pair of retaining wings are respectively provided with a plurality of raised ribs (18) arranged side by side.
Re Claim 12:  Oshida discloses a fastening clip, wherein the plurality of raised ribs (18) on the first pair of retaining wings and the plurality of raised ribs (18) on the second pair of retaining wings are evenly distributed in an axial direction of the fastening clip.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art references of record teach or disclose the specific arrangement required by claim 5, nor would it have been obvious to modify the devices of any of the prior art references of record to have such an arrangement since there would have been no teaching, suggestion or motivation to do so.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678